John A. Fogleman, Justice, dissenting. I cannot agree with the majority opinion in this case. No one suggests that Judy Sue Rogers was a named insured or a person insured. Appellee was under no obligation to defend appellant, her father, or to pay the cost of his defense unless the suit was for damages which, under the allegation of the complaint, were payable under the policy. See Paragraph II B. I cannot see how the damages in this case could have been payable under the policy. In order for these damages to have been payable under the policy there must have been actual use of the non-owned automobile by the named insured (appellant) with the permission of the owner. I can agree with the proposition stated in the majority opinion that “actual use” in the policy terms means something more than “actual operation.” I cannot conceive of “actual use” being broad enough in scope to cover the use of the automobile by appellant’s daughter, a member of appellant’s household, when that use was not for the benefit of the insured (appellant). As a matter of fact, there is nothing in the record [even if Ark. Stat. Ann. § 75-315 (Repl. 1957) is of any significance] to indicate that appellant knowingly caused or permitted his daughter to drive her mother’s automobile. It was and is important to know that Judy Sue was not on an errand or mission for her father. If she had been, the use would have amounted to “actual use” by the father and vicarious liability would have attached. But not every situation in which there might be statutorily imposed vicarious liability makes the use of a motor vehicle actual use by the one held vicariously liable. I do not see how the term “actual use” is ambiguous. I certainly do not see how emphasizing the fact that the daughter was not using the vehicle for her father’s benefit makes it appear to be ambiguous. “Actual use” in the context of similar clauses in automobile liability policies refers to the use being made of a vehicle at the time of the incident or occurrence on which the liability hinges. Hartford Accident & Indemnity Co. v. Peach, 193 Va. 260, 68 S.E. 2d 520 (1952); Laroche v. Farm Bureau Mutual Automobile Insurance Co., 335 Pa. 478, 7 A. 2d 361 (1952); Messer v. American Mutual Liability Insurance Co., 193 Tenn. 19, 241 S.W. 2d 856 (1951). It has been said that it can mean nothing else. Johnson v. Maryland Casualty Co., 34 F.S. 870 (D.C. Wisc., 1940). The term has been said to mean the “particular use.” Maryland Casualty Co. v. Marshbank, 226 F. 2d 637 (1955); Conrad v. Duffin, 158 Pa. Super. 305, 44 A. 2d 770 (1945); Laroche v. Farm Bureau Mutual Automobile Insurance Co., supra. In such contexts, “actual” has been said to mean in fact and not constructively. Gronquist v. Transit Casualty Co., 105 N.J. Super 363, 252 A. 2d 232 (1969). It was aptly said as early as 1949 that the newer and majority rule was that the term meant the use to which the automobile is being put at the time of the accident and the use of the car at the time under consideration. Gulla v. Reynolds, 151 Ohio St. 147, 85 N.E. 2d 116. In United Services Auto Ass’n. v. United States Fire Insurance Co., 36 Cal. App. 3d 765, 111 Cal. Rptr. 595 (1973), hearing denied Feb. 27, 1974, the court said: * * * The term “actual use” must be construed to mean “present or active use” or a “use existing in fact or reality” (see definition of “actual,” Webster’s Third New Internat. Diet.) as distinguished from an imputed or constructive use. While the policy language here is not identical with that in any of the cited cases, and the issues are not identical, certainly it would be unreasonable to say that “actual use” had a different meaning in different factual situations even though the context in which the term is used is similar. If the accepted definition of “actual use” is applied in this case, there is no way that the actual use could have been by appellant. Thus, there is no way that appellant could have been liable for the damages resulting in this case, and it logically follows that under the terms of this policy, appellee owed him no defense. I would affirm the judgment. I am authorized to state that Mr. Justice George Rose Smith and Mr. Justice Hickman join in this opinion.